— Appeal and cross appeal from a judgment of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered September 1, 2011. The judgment, insofar as appealed from, granted that part of the motion of defendants David Clark and Michelle Clark for summary judgment declaring that defendant-plaintiff Preferred Mutual Insurance Company shall provide them with a defense and indemnification for all claims asserted by plaintiff-defendant Mark Dmochowski and defendant Robin Dmochowski and otherwise denied their motion, and denied in part the cross motion of Preferred Mutual Insurance Company for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 26, 2012, and filed in the Erie County Clerk’s Office on May 7, 2012,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present — Smith, J.P, Peradotto, Garni, Lindley and Martoche, JJ.